UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-2073



SHELDON VANN,

                                              Plaintiff - Appellant,

          versus


AVX CORPORATION,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence. Margaret B. Seymour, District Judge.
(CA-98-3481-4-24BC)


Submitted:   December 14, 2000         Decided:     December 19, 2000


Before WIDENER, WILKINS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sheldon Vann, Appellant Pro Se. Thomas Allen Bright, Charles Edgar
McDonald, III, HAYNSWORTH, BALDWIN, JOHNSON & GREAVES, L.L.C.,
Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Sheldon Vann appeals from the district court’s final judgment

based on the jury’s verdict in favor of Appellee in this civil

action, as well as the jury’s verdict itself.    Vann also appeals

from the district court’s adverse order partially granting summary

judgment in favor of Appellee on Vann’s harassment claim brought

pursuant to Title VII of the Civil Rights Act of 1964, as amended,

42 U.S.C.A. § 2000e (West 1994), and his discriminatory failure to

promote claim brought pursuant to 42 U.S.C.A. § 1981 (West 1994 &

Supp. 2000).   We have reviewed the record and the district court’s

opinion and find no reversible error.   Accordingly, we affirm the

jury’s verdict, and the district court’s order on the reasoning of

the district court. Vann v. AVX Corporation, No. CA-98-3481-4-24BC

(D.S.C. June 13, 2000; July 14, 2000).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the Court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                 2